Exhibit 10.11

REIS, INC.

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (“Award Agreement”) is made and entered
into effective [DATE] (the “Date of Grant”) by and between Reis, Inc., a
Maryland corporation (the “Company”), and [NAME] (“Director”).

SECTION I

BACKGROUND

A. The Board of Directors of the Company (the “Board”) has adopted the Amended
and Restated Reis, Inc. 2011 Omnibus Incentive Plan (the “Plan”) pursuant to
which restricted stock units may be granted by the Compensation Committee of the
Board (the “Committee”).

B. The Committee has adopted resolutions to grant restricted stock awards,
quarterly in arrears, to non-employee directors.

C. The Director is a member of the Board but is not an employee of the Company.

D. The Company desires to grant to the Director restricted stock units in
accordance with the Committee’s resolutions and the Plan.

E. Pursuant to the Plan, the Company and the Director agree to the terms and
conditions set forth below.

SECTION II

AGREEMENT

1. Grant of Units. Pursuant to action taken by the Committee, as of the Date of
Grant the Company grants to the Director [                                ]
(            ) restricted stock units (the “Units”), with each Unit representing
the right to receive one (1) share of the Company’s common stock, $0.02 par
value per share (“Share”), subject to the terms, conditions, and adjustments set
forth in this Award Agreement. The Units are granted pursuant to, and are
subject to the terms and conditions of the Plan, the terms, conditions and
definitions of which are hereby incorporated herein as though set forth at
length, and the receipt a copy of which the Director hereby acknowledges by his
signature below. Terms used herein and defined in the Plan shall have the
meanings set forth in the Plan unless otherwise defined herein.

2. Vesting. The Units granted hereunder are vested in full.



--------------------------------------------------------------------------------

3. Payment of Award In Shares. Subject to early termination of this Award
Agreement pursuant to Section 6 below, on the date following the six month
anniversary of the date the Director no longer serves for any reason as a member
of the Board, the Company will transfer to the Director one Share for each Unit
in which the Director is vested.

4. Dividend Equivalents. In addition to the delivery of Shares under Section 3
above, the Company shall pay to the Director dividend equivalents as follows:
for each Unit awarded hereunder to Director, the Company shall make a cash
payment equal to the amount of cash dividends actually paid by the Company with
respect to an issued and outstanding Share. Such dividend equivalents shall be
paid to Director at the same time as dividends are actually paid by the Company
with respect to issued and outstanding Company Shares.

5. Voting Rights. Units have no voting rights and the Director shall have no
voting rights with respect to the Shares to be delivered with respect to the
Units awarded hereunder prior to delivery thereof.

6. Change in Control. Notwithstanding anything herein to the contrary, in the
event a Change in Control (as defined in the Plan) occurs while the Director is
a member of the Board, the Company shall transfer to the Director the number of
Shares representing the number of Units awarded hereunder. Such transfer shall
be made immediately prior to such Change in Control.

7. Securities Law Requirements. The Company shall not be required to issue its
Shares pursuant to this Award Agreement unless and until (a) such Shares have
been duly listed upon each stock exchange on which the Company’s common stock is
then registered, (b) a registration statement under the Securities Act of 1933
with respect to such Shares is then effective, and (c) such issuance is not
prohibited under the rules of the Securities Act of 1933.

8. Non-Transferability. No rights under this Award Agreement may be assigned,
transferred, or in any manner encumbered except by will or the laws of descent
and distribution, and any attempted assignment, transfer, mortgage, pledge or
encumbrance, except as herein authorized, will be void and of no effect.

9. Tax Withholding and Reporting. The Company shall have the right to withhold
from amounts otherwise payable to the Director such withholding taxes as may be
required by law, or to otherwise require the Director to pay such withholding
taxes. The Company shall file all required tax information returns in respect of
payments hereunder.

10. Choice of Law. This Award Agreement will be governed by the laws of the
State of New York, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Award
Agreement to another jurisdiction.

[Remainder of this page intentionally blank]

 

2



--------------------------------------------------------------------------------

An authorized representative of the Company has signed this Award Agreement, and
the Director has signed this Award Agreement to evidence the Director’s
acceptance of the award on the terms specified in this Award Agreement, all as
of the Date of Grant.

 

  

REIS, INC.

     

By:

  

 

        

Name:

        

Title:

     

DIRECTOR:

     

 

Name: [                ]

  

 

3